DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 12 and 14, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 20, directed to the invention(s) of Group IV does not require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups I-III as set forth in the Office action mailed on December 24, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Solid (rigid) exclusion reliefs.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 5-12, 14, 16 and 18-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 12, claim 1 recites the limitation "device for creating cell-exclusion zones in a multi-well cell-culture plate …comprising a multi- well cell-culture plate,” however, the claim is unclear because it is unclear whether the claim requires a single multi-well cell-culture plate or a plurality of multi-well cell-culture plates. It is suggested to delete the multi-well cell-culture plate recited in lines 1-2. 	Claims 5-11, 16 and 18-19 are included in this rejection. 
Claim 8 recites the limitation "wherein one or more exclusion reliefs of said plurality of exclusion reliefs have a plurality of distal ends.” In dependent claim 1 requires each exclusion reliefs to comprise at least one distal end, and it is unclear if the “plurality of distal ends” recited in claim 8 incudes said “at least one distal end”. 	Appropriate correction is required.
Claim 9 recites the limitation "wherein the exclusion reliefs are solid" in lines 1-2. However, independent claim 1 requires the exclusion reliefs to be formed of elastic or flexible material. Thus, it is unclear as to the type of the materials required by the claims.
Claim 10 recites the limitation "a multi-well plate" in line 4. It is unclear if the multi-well plate is an additional multi-well plate or it is referring to the multi-well plate recited earlier in the claims.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 14 recites the limitation "defining the baseplate, the plurality of exclusion reliefs and the plurality of constraint reliefs at least in part by an elastic or flexible material" in lines 27-28. The limitation is unclear and vague. It is unclear as to what is being claimed by the limitation “defining the baseplate”.
Appropriate correction is required.
Allowable Subject Matter
Claims 1, 12 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5-11, 16 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following claim 5, 8-11, 14 and 19-20 drafted by the examiner are presented to applicant for consideration:  	Claim 5.	The device according to Claim 1, wherein the baseplate and the plurality of exclusion reliefs are defined in a single body said at least one distal end of said each exclusion relief has a plurality of distal ends.    	Claim 9.	 (Cancelled)  	Claim 10.	 The device according to Claim 1, wherein the baseplate has a plurality of recesses or through openings, each recess or through opening being defined in a lateral position relative to an exclusion relief of the a plurality of exclusion reliefs, each recess or through opening being configured for enabling access to a well of the multi-well cell-culture plate in which the corresponding exclusion relief is inserted when the baseplate is superimposed to the multi-well cell-culture plate. 	Claim 11. 	(Cancelled). 	Claim 14.	A method for creating a cell-exclusion zones in a test for studying cell migration or proliferation, the method comprising the steps of: 	(a) providing a multi-well cell-culture plate comprising:  	a plurality of parallel rows of wells, each well having a peripheral wall and a bottom; and  	a plurality of constraint seats, each in a central position relative to four contiguous wells; 	(b) providing a baseplate for creating cell-exclusion zones (EZ) in the wells of the multi-well cell-culture plate, the baseplate having a first major face projecting from which are a plurality of exclusion reliefs in a plurality of parallel rows, each having at least one distal end configured for contact with the bottom of a respective well, and providing a plurality of constraint reliefs projecting from said first major face, each constraint relief being defined in a central position relative to four contiguous exclusion reliefs, 	(c) superimposing the baseplate on the multi-well cell-culture plate, in such a way that the exclusion reliefs are inserted in corresponding wells of the multi-well cell-culture plate, with the at least one distal end of each exclusion relief elastically on the bottom of the corresponding well, and elastically pressing the at least one distal end of each exclusion relief on the bottom of the corresponding well, and elastically coupling each constraint relief in a corresponding constraint seat, to obtain removable fixing of the baseplate to the multi-well cell-culture plate and centring of the exclusion reliefs within the corresponding wells; 	(d) introducing cells into a plurality of wells of the multi-well cell-culture plate in which respective exclusion reliefs of the baseplate are inserted; 	(e) allowing the cells to stabilise at the bottom of each well, in such a way that the cells form at least one layer that coats the bottom of the corresponding well except for the area occupied by the at least one distal end of the corresponding exclusion relief; and 	(f) removing the baseplate from the multi-well cell-culture plate, and exerting a tensile force upwards on the baseplate, at an edge thereof, thereby causing bending or elastic deformation of at least part of the baseplate as it is being moved away from the multi-well cell-culture plate, and elastic uncoupling of the constraint reliefs from the corresponding constraint seats, 	comprises elastic or flexible material(Cancelled)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-11, 16 and 18-19 have been considered but are moot in view of the new ground of rejection necessitated by Applicant's amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIBAN M HASSAN/Primary Examiner, Art Unit 1799